internal_revenue_service number release date index number --------------------- ------------------------------------ -------------------------------------------- ------------------------------------ ------------------------------------------------ ----------------------- ----------------------------------- department of the treasury washington dc third party communication date of communication month dd yyyy person to contact --------------- id no ------------- telephone number --------------------- refer reply to cc tege eo2 plr-144963-08 date date legend trust ---------------------------------------------------------------------- -------------------------------------------------------------- -------------------------------------------- health plan a ----------------------------------------------------------- health plan b ----------------------------------------------------------------------------------------------------------------- -------------------------------------------------------------------------------------------- -------------------------------------------------------------------------------- dear --------------- this is in reply to your letter dated date requesting rulings that the income of trust is excluded from gross_income under sec_115 of the internal_revenue_code and that trust is not required to file a federal_income_tax return facts state established health plan a and health plan b to pre-fund medical benefits for public employees who participate in state’s defined contribution retirement plans the plans’ sole purpose is to assist state in providing medical benefits to eligible retirees their spouses dependents and domestic partners benefits provided by health_plans include medical and prescription drug benefits plr-144963-08 state created trust as a vehicle to fund benefits provided under plans trust will accept account for and invest the contributions made by participating employers in plan trust proposes to amend its trust agreement to provide that only an entity that is a state a political_subdivision of a state or an entity the income of which is excluded from gross_income under sec_115 of the code be allowed to be a participating employer in trust trust is governed by the same board_of trustees board that governs the state retirement_system board consists of nine trustees two trustees are state officials seven trustees are selected by the state governor of the seven trustees selected by the governor five are selected from employees former employees and elected or appointed officials of participating employers and two are selected from the general_public the income of trust is derived from employer contributions and investment_income trust assets are held in trust for the exclusive purpose of providing post-employment health care benefits to the employees of trust’s participating employers and defraying the reasonable expenses of administering trust funds trust proposes to amend the trust agreement to provide that no part of trust’s net_earnings may inure to the benefit of a private person and that private parties do not participate in or benefit from the operation of trust benefits will not be paid_by pre-tax salary_reduction_plan does not provide for any cash-out of unused benefits and is not funded by any conversion of sick or vacation days to post-retirement health benefits in addition reasonable efforts will be made to identify individuals who do not qualify as a spouse or dependent under sec_152 of the code of a retiree who participates in plan any income relating to the coverage of such individuals will be imputed in the income of the retiree the trustees may amend trust at any time trust proposes to amend the trust agreement to provide that in the event trust is dissolved the trustees will distribute the assets of trust solely for the purpose of assisting in the payment of medical benefits for the participants and their eligible spouses and dependents and for related administrative expenses trust further represents that it will amend the trust agreement to provide that in no event will any trust assets be transferred to an entity which is not a state a political_subdivision of a state or an entity the income of which is excluded from gross_income under sec_115 of the code trust proposes to add the following statement to the first page of the trust agreement the trust provides no guaranty that payments or reimbursements to employees former employees retirees spouses or beneficiaries will be tax-free the trust has obtained a ruling from the internal_revenue_service concerning only the federal tax plr-144963-08 treatment of the trust’s income that ruling may not be cited or relied upon by the employer whatsoever as precedent concerning any matter relating to the employer’s health plan s including post-retirement health_plans in particular that ruling has no effect on whether contributions to the employer’s health plan s or payments from the employer’s health_plans including reimbursements of medical_expenses are excludable from the gross_income of employees former employees or retirees under the internal_revenue_code the federal_income_tax consequences to employees former employees and retirees depend on the terms and operation of the employer’s health plan s sec_115 law analysis sec_115 of the code provides that gross_income does not include income derived from any public_utility or the exercise of any essential government function and accruing to a state or any political_subdivision thereof in revrul_77_261 1977_2_cb_45 income from an investment fund established under a written declaration of trust by a state for the temporary investment of cash balances of the state and its participating political subdivisions was excludable from gross_income for federal_income_tax purposes under sec_115 the ruling indicated that the statutory exclusion was intended to extend not to the income of a state or municipality resulting from its own participation in activities but rather to the income of a corporation or other entity engaged in the operation of a public_utility or the performance of some governmental function that accrued to either a state or municipality the ruling points out that it may be assumed that congress did not desire in any way to restrict a state’s participation in enterprises that might be useful in carrying out projects that are desirable from the standpoint of a state government and which are within the ambit of a sovereign to properly conduct in addition pursuant to sec_6012 and the underlying regulations the investment fund being classified as a corporation that is subject_to taxation under subtitle a of the code was required to file a federal_income_tax return each year in revrul_90_74 1990_2_cb_34 the service determined that the income of an organization formed funded and operated by political subdivisions to pool various risks casualty public liability workers’ compensation and employees’ health is excludable from gross_income under sec_115 of the code in revrul_90_74 private interests neither materially participate in the organization nor benefit more than incidentally from the organization trust provides health benefits to retired employees of participating employers each of trust’s participating employers is required to be a state a political_subdivision of a state or an entity the income of which is excluded from gross_income under sec_115 of the plr-144963-08 code providing health benefits to current and former public employees constitutes the performance of an essential government function based upon revrul_90_74 and revrul_77_261 trust performs an essential_governmental_function within the meaning of sec_115 of the code the income of trust accrues to its participating employers each of which is a state a political_subdivision of a state or an entity the income of which is excluded from gross_income under sec_115 of the code no private interests participate in or benefit from the operation of trust other than as providers of goods and services upon termination of trust its remaining assets will be distributed to fulfill an obligation assumer by the participating employers with respect to providing health benefits to their employees the benefit to the participating employees is incidental to the public benefit see revrul_90_74 in no case will trust assets be distributed to an entity that is not a state a political_subdivision of a state or an entity the income of which is excluded from gross_income under sec_115 of the code based on the information and representations submitted by trust we hold that as of the date the amendments are adopted the income of trust is derived from the exercise of an essential_governmental_function and will accrue to a state or a political_subdivision thereof for purposes of sec_115 accordingly trust’s income is excludable from gross_income under sec_115 of the code sec_6012 sec_6012 and sec_1_6012-2 of the regulations provide in part that every corporation as defined in sec_7701 subject_to taxation under subtitle a is required to file an income_tax return regardless of whether it has taxable_income or regardless of the amount of its gross_income sec_6012 provides that every trust having for the taxable_year any taxable_income or having gross_income of dollar_figure or over regardless of the amount of taxable_income must file an annual income_tax return sec_7701 and sec_301_7701-4 of the regulations define trust for purposes of sec_6012 if trust is classified as a_trust for federal_income_tax purposes no annual income_tax return is required to be filed by trust pursuant to sec_6012 since any income realized by trust is excluded from gross_income under sec_115 however if trust is a corporation as defined in sec_7701 it will be required to file an income_tax return pursuant to sec_6012 no opinion is expressed on the classification of trust as a_trust or corporation for federal tax purposes no opinion is expressed concerning the federal tax consequences of trust under any other provision of the code other than those specifically cited above this ruling concerns only the federal tax treatment of the trust’s income plr-144963-08 this ruling is directed only to the taxpayer who requested it sec_6110 provides that this ruling may not be used or cited as precedent in accordance with a power_of_attorney on file we are sending a copy of this letter to your representative sincerely ________________________ sylvia f hunt assistant chief exempt_organizations branch division counsel associate chief_counsel tax exempt and government entities enclosures copy of this letter copy for sec_6110 purposes
